Citation Nr: 0816714	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  07-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for prostate cancer 
with residual urinary incontinence.

3.  Entitlement to service connection for erectile 
dysfunction.

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 through 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The veteran appeared and testified at a Board videoconference 
personal hearing from the RO in Nashville, Tennessee, before 
the undersigned Acting Veterans Law Judge sitting in 
Washington, DC.  A transcript of the hearing has been added 
to the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's service connection claims are not yet ready for 
final adjudication.  At his October 2007 Board personal 
(videoconference) hearing, the veteran reported treatment at 
the VA facilities in Nashville and Clarksville, and that he 
was diagnosed with diabetes in 1996.  See hearing transcript 
at pages 8-9.  The claims folder contains 2005 records from 
these VA clinics, but nothing dating back to 1996.  This 
suggests that there may be relevant VA treatment records in 
existence that are not a part of the claims folder.  VA has a 
duty to assist the veteran in obtaining records in the 
custody of a federal department or agency, including medical 
records from VA medical facilities.  38 C.F.R. § 3.159(c)(2) 
(2007).  This matter must be remanded so that VA can meet its 
duty to assist the veteran in this regard.

At the October 2007 Board hearing, the veteran also reported 
that he had applied for Social Security Disability benefits 
due to his claimed disabilities.  See hearing transcript at 
page 10.  VA's duty to assist also includes the development 
of this evidence, as records of the U.S. Social Security 
Administration (SSA) are included under 38 C.F.R. 
§ 3.159(c)(2).  VA has not obtained evidence from the SSA 
regarding the veteran's claim for benefits administered by 
that agency.  Efforts to obtain such records should be 
accomplished. Thus, VA must obtain all of the records 
pertaining to the SSA decision referred to by the veteran, as 
such records may be relevant to the claims for VA benefits. 
See Collier v. Derwinski, 1 Vet. App. 413 (1991).

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the SSA.  VA will end 
its efforts to obtain records from a Federal department or 
agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records do 
not exist or the custodian does not have them.  
38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant medical 
records from VA treatment facilities, 
including, but not limited to, records 
since the initial diagnosis of diabetes in 
1996.  Again, VA must continue its efforts 
until all records are obtained or unless 
it is reasonably certain that such records 
do not exist or that further efforts to 
obtain them would be futile. If no such VA 
treatment records exist, this should be 
documented.

2.  Obtain copies of all records pertinent 
to the veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  If no 
such records exist, this should be 
documented.

3.  Readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

